An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-712
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2013


STATE OF NORTH CAROLINA

         v.                                   Stokes County
                                              Nos. 08CRS50460; 51385-86;
JENNIFER SHELTON BLALOCK,                     08CRS52513-14;   12CRS050942-43;
     Defendant.                               12CRS051294


         On writ of certiorari to review Judgments entered on or

about 25 February 2013 by Judge Anderson D. Cromer in Superior

Court, Stokes County.         Heard in the Court of Appeals 19 November

2013.


         Attorney General Roy A. Cooper, III by Assistant Attorney
         General Josephine N. Tetteh, for the State.

         Edward Eldred, for defendant-appellant.


         STROUD, Judge.


         Jennifer   Blalock     (“defendant”)       appeals     from     judgments

entered on or about 25 February 2013 revoking her probation and

activating her sentence in several 2008 offenses, and, pursuant

to   a    plea   agreement,     imposing     sentence     for    eight    offenses

committed in 2012. We vacate in part and affirm in part.

                                I.     Background
                                         -2-
       On 8 December 2008, defendant was indicted in Stokes County

on   two   counts    of    maintaining       a    vehicle    for    the   purpose    of

keeping and selling controlled substances. She was also charged

with several worthless check offenses. Defendant pled guilty to

two counts of maintaining a vehicle for the purpose of keeping

and selling drugs and three worthless check charges. On 20 April

2009, the trial court sentenced her to two consecutive terms of

6-8 months imprisonment, suspended for 36 months.                          On 1 June

2012, defendant’s probation officer filed two violation reports

alleging that defendant had violated probation by failing to pay

required fees and by committing a new criminal offense. After a

hearing, the trial court found that defendant had violated the

terms of her probation and activated her sentence on 25 February

2013.

       On 31 May 2012, defendant was charged with five misdemeanor

offenses in two arrest warrants. In the first, she was charged

with    larceny      of    three      catalytic      converters         from   Charles

Hendrick, the possession of those stolen goods, and conspiracy

to   steal   those    goods.     In    the   second,        she   was   charged     with

misdemeanor larceny of four bus batteries owned by Mike Fulp and

possession of those stolen batteries.                  She was also charged by

information    with       the   felonious        breaking    or    entering    of    Mr.
                                       -3-
Fulp’s bus. Defendant signed a waiver consenting to be tried on

the information. Defendant was also indicted for breaking and

entering a residence, felony larceny, and felony possession of

stolen goods.

      Defendant pled not guilty to the misdemeanor charges and

was tried in district court. The district court found her guilty

of all charges. Defendant appealed to superior court for trial

de novo. In superior court, pursuant to a plea agreement, she

entered    an   Alford     guilty    plea   to    two    counts       of   misdemeanor

larceny, two counts of possession of stolen goods, breaking or

entering   a    motor    vehicle,    felony      breaking       and    entering,    and

felony larceny.         As part of her plea, she admitted that there

are facts to support her plea. In addition, the State offered a

brief statement of facts to support the plea.

      On   25   February     2013,    the    trial      court    consolidated       the

charges into two judgments, arrested judgment on the possession

of   stolen     property    charges,    and      sentenced      defendant      to   two

consecutive terms of 8-19 months imprisonment. Defendant filed

written notice of appeal on 6 March 2013.

                  II.    Petition for Writ of Certiorari

      Defendant concedes that her notice of appeal is faulty in

that it fails to identify the judgments from which appeal is
                                          -4-
taken, the court to which she appeals the judgments, and fails

to   show   that     the   notice   was    properly         served    on    the   State.

Additionally, her appeal from the judgments entered upon the

2012 convictions solely concerns the adequacy of the factual

basis underlying her guilty plea. She has no statutory right to

appeal this issue. See State v. Keller, 198 N.C. App. 639, 641,

680 S.E.2d 212, 213 (2009).

       As   a   result,     defendant     filed       a    petition    for    writ     of

certiorari      to   permit   review      of    the       trial   court’s    judgments

revoking her probation and activating her sentences from the

2009 convictions, as well as the judgments entered pursuant to

her pleas of guilty in 2012. Although the State does not oppose

issuance of the writ of certiorari to address the probation

issues, it contends that we are not permitted to issue a writ of

certiorari to review defendant’s challenge to the sufficiency of

the factual basis for her guilty plea. The State ignores that in

State v. Keller and State v. Poore, we held that we may review a

challenge to the sufficiency of the factual basis underlying a

guilty plea pursuant to a writ of certiorari. Keller, 198 N.C.

App.   at   641,     680   S.E.2d   at    213   (“Although        defendant       is   not

entitled to appeal from his guilty plea as a matter of right,

his arguments are reviewable pursuant to a petition for writ of
                                      -5-
certiorari.”);    State    v.   Poore,      172   N.C.   App.   839,   841,   616

S.E.2d 639, 640 (2005) (allowing a petition for certiorari to

review a challenge to the factual basis of a guilty plea); see

also State v. Rhodes, 163 N.C. App. 191, 193, 592 S.E.2d 731,

732   (2004)   (“Under    Bolinger,    defendant     in   this   case   is    not

entitled to appeal from his guilty plea as a matter of right,

but his arguments may be reviewed pursuant to a petition for

writ of certiorari.”), and State v. Carriker, 180 N.C. App. 470,

471, 637 S.E.2d 557, 558 (2006) (noting that defendant seeking

to challenge the procedures of their guilty pleas must do so by

petitioning    for   a   writ   of    certiorari).        Therefore,    in    our

discretion, we allow defendant’s petition for writ of certiorari

and proceed to consider the merits of her appeal.

                         III. Probation Revocation

      Defendant argues, and the State properly concedes, that the

trial court did not have jurisdiction to revoke her probation.

Defendant was sentenced to 36 months of supervised probation on

20 April 2009. Therefore, defendant’s probation expired on 20

April 2012. The probation violation               report at issue was not

filed until 1 June 2012. There is no evidence in the record that

the probationary term had been previously extended or that the

State timely filed “a written violation report with the clerk
                                          -6-
indicating      its    intent    to    conduct    a    hearing   on     one    or    more

violations of one or more conditions of probation.”                           N.C. Gen.

Stat. § 15A-1344(f)(1) (2011). Therefore, the trial court did

not have jurisdiction to revoke defendant’s probation.                         State v.

Black,    197   N.C.    App.    373,    377,     677   S.E.2d    199,   202     (2009).

Accordingly,     we    vacate     the    judgments     entered    upon      the     trial

court’s    revocation      of    defendant’s       probation.         See     State   v.

Felmet, 302 N.C. 173, 176, 273 S.E.2d 708, 711 (1981).

                                IV.     Factual Basis

    On      appeal,       defendant        contends      that     there        was    an

insufficient factual basis for the trial court to determine that

she was, in fact, guilty because “the State did not identify

anyone as the perpetrator of the offenses against ‘Mike Fulp,’

and the State did not identify defendant as the perpetrator of

the offenses against ‘Charles Hedrick.’” (original in all caps)

Defendant further argues that there was no evidence that the

batteries belonged to Mr. Fulp or that she conspired to steal

from Mr. Hedrick. Defendant does not challenge the sufficiency

of the factual basis underlying the other felony convictions,

nor the sufficiency of the factual basis as to any other element

of the challenged misdemeanors. Therefore, any such arguments

are deemed abandoned.           N.C.R. App. P. 28(a).
                                       -7-
    “A plea of guilty or no contest                      is improperly accepted

unless the trial judge has first determined that there is a

factual basis for the plea.” State v. Dickens, 299 N.C. 76, 79,

261 S.E.2d 183, 185 (1979).

            This   determination   may  be   based   upon
            information including but not limited to:

            (1)   A   statement     of       the     facts       by   the
                  prosecutor.

            (2)   A written statement of the defendant.

            (3)   An   examination       of        the     presentence
                  report.

            (4)   Sworn testimony,           which       may     include
                  reliable hearsay.

            (5)   A statement     of     facts      by    the    defense
                  counsel.

N.C. Gen. Stat. § 15A-1022(c) (2011).

            The quoted statute does not require the
            trial judge to elicit evidence from each,
            any or all of the enumerated sources. Those
            sources   are  not   exclusive because  the
            statute specifically so provides. The trial
            judge may consider any information properly
            brought to his attention in determining
            whether there is a factual basis for a plea
            of guilty or no contest.

Dickens, 299 N.C. at 79, 261 S.E.2d at 185-86.

    Our Supreme Court has previously determined that there was

a sufficient factual basis to sustain a guilty plea where the

defendant   had    previously     been    convicted         in    district   court,
                                     -8-
appealed to superior court, where he pled guilty, and admitted

that   he   was,   in    fact,   guilty    during    his   plea    colloquy   in

superior court.         See id. at 80-82, 261 S.E.2d at 186-87. Nine

months after its opinion in Dickens, the Supreme Court issued

its opinion in State v. Sinclair, 301 N.C. 193, 270 S.E.2d 418

(1980), where it overturned a guilty plea for an insufficient

factual basis. In Sinclair, the Supreme Court distinguished the

facts under consideration from those in Dickens:

            In State v. Dickens, . . . we relied on the
            fact, appearing of record, that defendant
            had been duly convicted in the district
            court on the very charges to which he
            entered pleas of guilty in superior court in
            addition to his statement in his transcript
            that he was “in fact” guilty to support our
            conclusion that a factual basis for the plea
            existed in the record.

Sinclair, 301 N.C. at 199, 270 S.E.2d at 422.

       Here, defendant pled not guilty, was tried, and convicted

in district court on all of the challenged misdemeanor charges,

including    the   misdemeanor     conspiracy       charge.       The    district

court’s judgments appear in the record. She then appealed to

superior court for trial de novo.            In superior court, she pled

guilty pursuant to a plea agreement.           She did not admit that she

was    in   fact   guilty,   but    the    State    offered   the       following

statement of facts:
                                       -9-
           Your Honor, back in the spring of last year
           these   defendants,   along  with   a  Jason
           Barneycastle, who is also on the docket and
           is represented by Mr. DeHart, joined in a
           breaking and entering of a home belonging to
           James Lackey on Snow Hill Church Road in
           Lawsonville, where an air compressor, a pipe
           bender, and other assorted scrap metal was
           stolen from his residence, that had a value
           of $2,310.   The following week, between the
           dates of April 1 and April 9 the defendant
           stole from Charles Hendrick (phonetic) three
           catalytic converters valued at $900. . . .
           And finally, from April 20 to April 23rd
           there was a break-in of a yellow school bus
           owned by Mike Fulp and four school bus
           batteries were stolen valued at $740. That’s
           the evidence for the State.

    Although       this   statement     of     facts     is    fairly     vague,       we

conclude   that    this   summary     of     the   facts,      coupled     with    the

district   court    convictions      that     appear     in    the   record,      is    a

sufficient    factual      basis      to      identify        defendant     as     the

perpetrator of the charged offenses and to sustain defendant’s

guilty plea. Accordingly, we hold that the trial court did not

err in accepting the guilty plea.

                                V.    Conclusion

    In summary, the trial court lacked jurisdiction to activate

defendant’s    sentence        and   impose     the    judgments        entered        in

response to defendant’s admitted violations of probation because

the violation reports were not filed before the expiration of

defendant’s   period      of   probation.      Therefore,       we   vacate      those
                              -10-
judgments. The trial court did not err, however, in accepting

defendant’s guilty plea to the 2012 offenses because there was a

sufficient factual basis for the court to accept such a plea.

    08CRS52513-14, 08CRS51385-86, and 08CRS50460—VACATED.

    12CRS050942-43, 12CRS051294— AFFIRMED.

    Judges MCGEE and BRYANT concur.

    Report per Rule 30(e).